PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Black et al.
Application No. 15/427,201
Filed: 8 Feb 2017
For: SCREW GUIDE AND TISSUE RETRACTOR INSTRUMENT

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition, filed January 27, 2021, under 37 CFR 1.181 (no fee) requesting withdrawal of the holding of abandonment in the above-identified application. 

The petition is GRANTED.

The Office contended the application became abandoned on February 4, 2020 for failure to timely reply to the non-final Office action, mailed November 1, 2019, which set a three month extendable period for response. The Office has no record of receiving a timely reply. A Notice of Abandonment was mailed on November 23, 2020.

Applicant filed a petition to withdraw the holding of abandonment on January 27, 2021, based on the assertion that a proper reply to the November 1, 2019 non-final Office action, an amendment, was filed via EFS-Web on Monday, February 3, 2020.  Applicant has provided a copy of the amendment and an itemized Electronic Acknowledgement Receipt dated February 3, 2020.

Per MPEP 502.05 I C. Electronic Acknowledgement Receipt and Date Of Receipt

The Electronic Acknowledgement Receipt establishes the date of receipt by the USPTO of documents submitted via EFS-Web. The electronic documents are itemized in the Electronic Acknowledgement Receipt, which will contain a full listing of the documents submitted to the USPTO as described by the user during the submission process, including the count of pages and/or byte sizes for each document. Thus, the Electronic Acknowledgement Receipt is the electronic equivalent of the postcard receipt described in MPEP § 503. 

Petitioner has provided a copy of the Electronic Acknowledgement Receipt that establishes 9 pages were filed in Application No. 15,427,201 on February 3, 2020. The Electronic Acknowledgement Receipt contains a column titled, “Document Description” and an accounting of the number of pages for the sole document transmitted. The Electronic Acknowledgement Receipt of February 3, 2020 establishes that 9 pages identified as “Amendment/Req. Reconsideration – After Non-Final Reject” were filed in Application No. 15/427,201 on February 3, 2020.

The Electronic Acknowledgement Receipt is the electronic equivalent of the postcard receipt described in MPEP § 503. Applicant has provided a copy of the amendment filed on February 3, 2020. Thus, petitioner has provided prima facie evidence that a proper reply to the November 1, 2019 non-final Office action was timely filed in the Office on February 3, 2020. The petition to withdraw the holding of abandonment is GRANTED.  No petition fee has been or will be charged in connection with this matter.

After the mailing of this decision, the application will be referred to Technology Center A.U. 3773 for consideration of the amendment electronically filed on February 3, 2020 and resubmitted with the instant petition on January 27, 2021.


Any inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET